                                 UNITED STATES DEPARTMENT OF JUSTICE
                                 OFFICE OF THE UNITED STATES TRUSTEE
                                         DISTRICT OF DELAWARE

IN THE MATTER OF:                                         :       Chapter 11
                                                          :
Alpha Entertainment LLC,                                  :       Case No. 20-10940 (LSS)
                                                          :
                                                          :       NOTICE OF APPOINTMENT OF
                                                          :       COMMITTEE OF UNSECURED
          Debtor.                                         :       CREDITORS-FIRST AMENDED
----------------------------------


       Pursuant to Section 1102(a)(1) of the Bankruptcy Code, I hereby appoint the following
persons to the Committee of Unsecured Creditors in connection with the above captioned case:
1.                 Jonathan Hayes, P.O. Box 293, Loveland, OH 45140

2.                 ’47 Brand LLC., Attn: Joe Keane, 15 Southwest Park, Westwood, MA 02090, Phone: 617-
                   852-7353.

3.                 NEP Supershooters LP d/b/a Bexel ESS, Attn: Dean Naccarato, 2 Beta Drive, Pittsburgh,
                   PA 15238, Phone: 412-820-6032.

4.                 XOS Technologies Inc., Attn: Kristin Desrochers, 181 Ballardvale Street, Suite 101B,
                   Wilmington, MA 01887, Phone: 978-267-6025.

5.                 CP Communications, Attn: Jerry Gepner, 9965 18th Street N. St. Petersburgh, FL 33716,
                   Phone: 1-800-762-4254.

6.                 Ticket Master, Attn: Richard Patti, 9348 Civic Center Drive, Beverly Hills, CA 90210,
                   Phone: 310-867-7198.

7.                 DC Stadium LLC, Attn: Chris Deubert, 100 Potomac Ave SW, Washington, DC 20024,
                   Phone: 201-410-4125.



                                                  ANDREW R. VARA
                                                  UNITED STATES TRUSTEE
                                                  Region 3 and Region 9

                                                  /s/ Richard Schepacarter for
                                                  T. PATRICK TINKER
                                                  ASSISTANT UNITED STATES TRUSTEE

DATED: April 23, 2020

Attorney assigned to this Case: Richard L. Schepacarter, Esq., Phone: (302) 573-6491, Fax: (302) 573-6497.
Debtors’ Counsel: Matthew B. Lunn, Esq., Phone: (302) 571-6600; Fax: (302) 571-6601.
